J-A21008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARY E. GLOVER, INDIVIDUALLY AND                  IN THE SUPERIOR COURT
ON BEHALF OF OTHER SIMILARLY                                OF
SITUATED FORMER AND CURRENT                            PENNSYLVANIA
HOMEOWNERS IN PENNSYLVANIA,

                          Appellant

                     v.

UDREN LAW OFFICES, P.C., A NEW
JERSEY DEBT COLLECTOR,

                          Appellee                    No. 1953 WDA 2016


              Appeal from the Order Entered November 29, 2016
              In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): GD-11-018015


BEFORE: BENDER, P.J.E., OLSON, J., and STABILE, J.

MEMORANDUM BY BENDER, P.J.E.:                 FILED NOVEMBER 20, 2017

      Appellant, Mary E. Glover, individually and on behalf of other similarly

situated former and current homeowners in Pennsylvania, appeals from the

trial court’s November 29, 2016 order sustaining Appellee’s, Udren Law

Offices, P.C., a New Jersey debt collector (hereinafter “Udren”), preliminary

objections based on collateral estoppel. We affirm.

      This case has a long, convoluted history. We begin by summarizing the

factual allegations set forth in Ms. Glover’s class action complaint underlying

this appeal. Ms. Glover entered into a residential real estate loan transaction

with Washington Mutual Bank, F.A (referred to herein as “WaMu Bank”) on

August 2, 2002, in which she agreed to repay a $9,997 loan to WaMu Bank
J-A21008-17



(or its mortgage and note successors or assigns) by making monthly principal

and interest payments of $67.35 over a 30-year period.       See Complaint,

8/31/2011, at ¶¶ 7, 8. In March 2005, Ms. Glover sustained injuries in an

automobile accident and suffered a significant loss of income as a result. Id.

at ¶ 9. Thereafter, she made a request to WaMu Bank for a loan modification

to reduce her monthly payment. Id. In response, Washington Mutual Home

Loans (referred to herein as “WaMu Home Loans”) — a wholly owned

subsidiary of WaMu Bank — demanded that she pay $559.15, which

represented three overdue monthly payments plus three late charges, or else

her home would be “sold by the Sheriff to pay off the mortgage debt[.]” Id.

at ¶¶ 5, 10.1 In order to save her home, Ms. Glover entered into a Forbearance

Agreement with WaMu Bank, in which it agreed to postpone Ms. Glover’s

monthly payments for four months, and reevaluate Ms. Glover’s application

for financial assistance on April 1, 2006. Id. at ¶ 11. However, instead of

waiting until April 1, 2006, to reevaluate Ms. Glover’s application, WaMu Home

Loans notified Ms. Glover on March 14, 2006, that her application for a loan

work-out was denied. Id. at ¶ 12.

       Further, at some point between March 14, 2006 and April 10, 2006, an

attorney for Udren called Ms. Glover and advised her that she needed to pay

$1,700 for about eleven months of missed payments, and additional

____________________________________________


1Although Ms. Glover distinguishes WaMu Bank from WaMu Home Loans in
her complaint, the parties seem to collectively refer to them as “WaMu” on
appeal. Thus, when we discuss them infra, we do the same.

                                           -2-
J-A21008-17



attorney’s fees and costs of approximately $1,697.28.           Id. at ¶ 13.

Thereafter, on April 10, 2006, Udren filed a foreclosure complaint, asserting a

claim against Ms. Glover for $12,652.36. Id. at ¶¶ 14, 15. In the foreclosure

complaint, Udren alleged that Ms. Glover owed $1,855 for collection costs,

which included a title report, court costs, and attorney’s fees. Id. at ¶ 16.

Ms. Glover claimed that the court costs and attorney’s fees demanded by

Udren had not been incurred, and the foreclosure complaint did not set forth

facts regarding how such amounts were calculated. Id. at ¶¶ 17, 18.

      On June 7, 2006, Ms. Glover accepted a loan modification agreement

from WaMu Home Loans.         Id. at ¶¶ 22, 26.   Further, WaMu Home Loans

informed Ms. Glover that she owed $3,696 for “foreclosure fees & costs[,]”

and demanded a check in that amount. Id. at ¶¶ 22, 23. Ms. Glover did not

remit a $3,696 check, but neither WaMu Bank nor WaMu Home Loans

subsequently notified her that such payment was required, or that they did

not consider the loan modification agreement accepted because of her failure

to pay $3,696. Id. at ¶ 24.

      Later, in November 2006, WaMu Home Loans informed Ms. Glover that

starting December 1, 2006, Wells Fargo Home Mortgage (“Wells Fargo”) would

become her servicer with respect to subsequent monthly payments. Id. at ¶

27. Ms. Glover received several letters from Wells Fargo indicating that it did

not intend to honor the June 7, 2006 loan modification agreement she entered

into with WaMu Home Loans. Id. at ¶ 28. Wells Fargo proposed multiple loan

modification agreements to Ms. Glover during 2007, but she found them all

                                     -3-
J-A21008-17



financially impossible to accept. Id. Ms. Glover therefore made payments to

Wells Fargo pursuant to the terms of the June 7, 2006 loan modification

agreement with WaMu Home Loans. Id.

       On January 4, 2008, Ms. Glover and Wells Fargo finally entered into a

loan modification agreement.          Id. at ¶ 29.   Ms. Glover thereafter made

payments pursuant to the January 4, 2008 loan modification agreement,

which Wells Fargo accepted. Id. at ¶ 31. In light of the January 4, 2008 loan

modification agreement, WaMu Bank no longer had any interest in Ms.

Glover’s debt. Id. at ¶ 32.

       On June 8, 2008, Ms. Glover filed a complaint in the Court of Common

Pleas of Allegheny County against Udren and several others, as part of a case

initially entitled Glover v. Washington Mutual Bank, F.A., et al., Civil

Action No. GD 08-011474. See Complaint, 8/31/2011, at ¶ 36. WaMu Bank

filed a Notice of Removal on July 14, 2008, and the case proceeded in federal

court. Id. at ¶¶ 36, 37.2 There, Ms. Glover advanced claims against Udren

under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et

seq., the Pennsylvania Fair Credit Extension Uniformity Act (“FCEUA”), 73 P.S.

§ 2270.4, the Pennsylvania Loan Interest and Protection Act (“Act 6”), 41 P.S.

§ 101 et seq., and the Pennsylvania Unfair Trade Practices and Consumer

Protection Law (“UTPCPL”), 73 P.S. § 201-9.2. Id. at ¶ 37. The federal court

____________________________________________


2According to Ms. Glover, “[t]he Office of Thrift Supervision … closed WaMu
Bank as a failed institution on September 25, 2008, and appointed the Federal
Deposit Insurance Corporation … as Receiver.” Complaint, 8/31/2011, at ¶ 4.

                                           -4-
J-A21008-17



ultimately dismissed all claims against Udren except for state law counts under

Act 6 and the UTPCPL. Id. at ¶ 38. The parties eventually entered into a

stipulation seeking an entry of final judgment for the dismissed claims against

Udren, and a voluntary dismissal without prejudice for the remaining claims,

i.e., the Act 6 and UTPCPL claims, against it. See id. at ¶ 42. In entering the

stipulation, Ms. Glover and Udren had the joint expectation that Ms. Glover

would reassert the Act 6 and UTPCPL claims in state court, and file an appeal

regarding the other dismissed claims in federal court. Id. at ¶¶ 39, 40.3

       On August 31, 2011, Ms. Glover filed the complaint underlying this

appeal, where she reasserted the Act 6 and UTPCPL claims against Udren that

the federal court dismissed without prejudice. See id. at ¶ 42. In short, she

maintains that Udren “has collected unlawful charges from Ms. Glover,

including unincurred attorney fees based on a flat-rate without court

authorization, prior to a time when any fees should have been collected, in

violation of the contract and state law.” Id. at ¶ 35. On October 21, 2011,

Udren filed preliminary objections, which the trial court sustained.           It

dismissed Ms. Glover’s complaint with prejudice on June 13, 2012.

Specifically, in dismissing Ms. Glover’s Act 6 claims, the trial court explained:
       [Ms. Glover] is pursuing a private cause of action under Act 6
       pursuant to Section 502 of Act 6 which permits a person who has
       paid charges prohibited by or in excess of those allowed by law to
       recover the amount of the excess charges in a lawsuit against the


____________________________________________


3 We note that the litigation against the other defendants, including Wells
Fargo, continued in federal court.

                                           -5-
J-A21008-17


     person who collected such excess charges. This Section reads as
     follows:

        § 502. Usury and excess charges recoverable

        A person who has paid a rate of interest for the loan or use
        of money at a rate in excess of that provided for by this act
        or otherwise by law or has paid charges prohibited or in
        excess of those allowed by this act or otherwise by law may
        recover triple the amount of such excess interest or charges
        in a lawsuit against the person who has collected such
        excess interest or charges.

     [41 P.S. § 502.]

     Under the structure of Act 6, a person may recover damages
     under Section 502 only upon a showing that the defendant
     charged fees in violation of other provisions of Act 6 or otherwise
     by law. Section 406 is the provision in Act 6 upon which [Ms.
     Glover] relies to support her claims under Section 502. This
     provision reads as follows:

        § 406. Attorney’s fees payable

           With regard to residential mortgages, no residential
        mortgage lender shall contract for or receive attorney’s
        fees from a residential mortgage debtor except as follows:

           (1) Reasonable fees for services included in actual
        settlement costs.

           (2) Upon commencement of foreclosure or other legal
        action with respect to a residential mortgage, attorney’s
        fees which are reasonable and actually incurred by the
        residential mortgage lender may be charged to the
        residential mortgage debtor.

           (3) Prior to commencement of foreclosure or other legal
        action attorneys’ fees are reasonable and actually not in
        excess of fifty dollars ($50) provided that no attorneys’ fees
        may be charged for legal expenses incurred prior to or
        during the thirty-day notice period provided in section 403
        of this act. (Emphasis added).

     [41 P.S. § 406.]




                                    -6-
J-A21008-17


      Section 406 regulates only the fees that a residential mortgage
      lender may contract for or receive. A residential mortgage lender
      is defined in Section 101 of Act 6 as “any person who lends money
      or extends or grants credit and obtains a residential mortgage to
      assure payment of the debt.” [41 P.S. § 101. Udren] never lent
      money to [Ms. Glover] or obtained a residential mortgage from
      [Ms. Glover]. Thus, [Udren] is not a residential mortgage lender;
      [Udren] is, instead, a debt collector governed by Pennsylvania’s
      Fair Credit Extension Uniformity act, 73 P.S. § 2270.1 et seq.5
         5 In this litigation, [Ms. Glover] does not allege that [Udren]
         violated any provisions of the Fair Credit Extension
         Uniformity Act.

      Since [Ms. Glover] relies solely on Section 406, since Section 406
      applies only to residential mortgage lenders, and since [Udren] is
      not a residential mortgage lender, I am dismissing [Ms. Glover’s]
      claims raised in Counts I-IV for failure to plead any violations of
      Act 6 that would allow recovery under Section 502.

Trial Court Opinion, 6/13/2012, at 3-5 (some footnotes omitted; emphasis in

trial court’s opinion).   In addition, the trial court dismissed Ms. Glover’s

remaining claims under the UTPCPL. See id. at 7-14.

      Ms. Glover filed a timely appeal to this Court, and we affirmed the trial

court’s order on April 23, 2014. In short, we agreed with the trial court that

because “Udren is not a residential mortgage lender, it cannot violate section

406.” Glover v. Udren Law Offices, P.C., 92 A.3d 24, 29 (Pa. Super. 2014).

Moreover, “[w]e reject[ed] the notion that by use of the term ‘person’ in

section 502, the Legislature inferentially expanded the scope of potential

violators of section 406 of the Act.” Id. Thereafter, Ms. Glover filed a petition

for allowance of appeal to our Supreme Court, which was granted on January

13, 2015.




                                      -7-
J-A21008-17



      While Ms. Glover’s appeal was pending before our Supreme Court, her

federal litigation against Wells Fargo, among others, continued. On October

14, 2015, the U.S. Court of Appeals for the Third Circuit issued an opinion, in

which it affirmed the entry of summary judgment in favor of Wells Fargo on

Ms. Glover’s Act 6 claim. It stated:
      Section 406 of Act 6 allows a residential mortgage lender to
      contract for or receive from the mortgage debtor a reasonable fee
      actually incurred in connection with foreclosure actions. Even
      assuming Wells Fargo is a “residential mortgage lender” under §
      406, [Ms.] Glover has failed to present evidence on which a
      reasonable jury could conclude that she was charged
      attorney’s fees not incurred or permitted under the loan
      documents and, more significantly, that she paid any such
      fees. Thus, she has not shown that there is a genuine issue of
      material fact for the jury to resolve in connection with her Act 6
      claim and so we will affirm summary judgment in Wells Fargo’s
      favor….

Glover v. Wells Fargo Home Mortg., 629 Fed.Appx. 331, 343 (3d Cir. 2015)

(emphasis added; internal citation omitted).

      After the Third Circuit’s decision in the federal Glover case, our

Supreme Court issued its opinion in Ms. Glover’s case against Udren on June

20, 2016. Glover v. Udren Law Offices, P.C., 139 A.3d 195 (Pa. 2016). In

that opinion, our Supreme Court reversed the order sustaining Udren’s

preliminary objections on Ms. Glover’s Act 6 claims, explaining that “[u]nder

a straightforward application of the statute, … Section 406 restricts the

circumstances under which residential mortgage lenders may contract for or

receive fees, while Section 502 provides a broad remedy against anyone who




                                       -8-
J-A21008-17



has collected such fees.” Id. at 199-200.4 Thus, in contrast to the trial court

and this Court’s prior determinations, our Supreme Court “conclude[d] that a

borrower may recover under Section 502 from any entity — not solely the

residential mortgage lender — that collects excessive attorney’s fees in

connection with a foreclosure.” Id. at 200. In responding to the Dissent’s

position that Section 502 provides relief only to a person who has violated

some other substantive provision of the law, see id. at 201, the Supreme

Court’s Majority observed that “collection is the express and controlling

litmus under Section 502….” Id. (emphasis in original). It then remanded

the case to the trial court for further proceedings. Id.

       Following remand of this case to the trial court, Udren filed preliminary

objections to the complaint again, arguing that it should be dismissed based

on, inter alia, collateral estoppel, given the Third Circuit’s determination that

Ms. Glover “had not proven that she paid any illegal fees to anyone.” See

Udren’s Preliminary Objections, 10/5/2016, at ¶ 20 (emphasis in original).

Relying on the Third Circuit’s opinion, the trial court agreed, determining:
       The federal Glover case involved the identical Glover plaintiff as
       in this matter, suing Wells Fargo … for improperly charging fees in
       connection with her mortgage loan under 41 P.S. §§ 406 and 502.
       The federal case involved identical fees and an identical fact
       pattern on which Ms. Glover now sues in this court.1 The Third
       Circuit affirmed the district court’s grant of summary judgment in
       favor of Wells Fargo, finding that “[Ms.] Glover has failed to
       present evidence on which a reasonable jury could conclude that
____________________________________________


4 We note that this Court affirmed the dismissal of Ms. Glover’s claims under
the UTPCPL, and our Supreme Court did not consider her UTPCPL claims on
appeal.

                                           -9-
J-A21008-17


     she was charged with attorney’s fees not incurred or permitted
     under the loan documents and, more significantly, that she paid
     any such fees.” Glover v. Wells Fargo Home Mortg., 629 Fed.
     Appx. at 343.
        1 In fact, the present case against Udren began as a part of
        the federal litigation, but was severed and re-filed in this
        court via consent of the parties in order to proceed
        independent of the federal litigation.

     The doctrine of collateral estoppel may be invoked to preclude a
     party from litigating an issue that was previously litigated
     unsuccessfully in an action with another party. The Pennsylvania
     Supreme Court has identified four elements requisite to
     maintaining a plea of collateral estoppel: (1) the issue decided in
     the prior adjudication was identical with the one presented in the
     later action; (2) there was a final judgment on the merits; (3) the
     party against whom the plea is asserted was a party or in privity
     with a party to the prior adjudication; and (4) the party against
     whom it is asserted has had a full and fair opportunity to litigate
     the issue in question in a prior action. Shaffer v. Smith, 673
A.2d 872, 874 (Pa. 1996) (citing Parklane Hosiery Co. v. Shore,
     439 U.S. 322 (1979)).

     In the current action, [Ms. Glover] contends that Udren has
     unlawfully “collected” improper fees. Every aspect of the factual
     underpinning of this claim is identical to that presented in the
     federal action.

     The first element is met because the issue of whether [Ms. Glover]
     was charged and paid unlawful fees is identical in both actions.
     [Ms. Glover] must prove that she was charged and paid unlawful
     fees in order to recover against Udren for “collecting” the same.

     The second element is met because the Third Circuit opinion was
     final and on the merits.2
        2 See Glover v. Wells Fargo Home Mortg., 136 S. Ct.
2388 (2016) (denying certiorari).

     The third element is met because [Ms.] Glover is the same plaintiff
     in both actions.

     The fourth element is met because [Ms. Glover] had a full and fair
     opportunity to litigate these issues in both the federal district court
     and the Third Circuit. [Ms. Glover’s] perceived injustice in the


                                     - 10 -
J-A21008-17


      federal district court’s management of the case was extensively
      addressed by the Third Circuit in its opinion. I decline to review
      the district court’s case management because [Ms. Glover] has
      already availed herself of the proper appellate court for this issue.

Trial Court Opinion (TCO), 12/29/2016, at 1-3. Based on this reasoning, the

trial court sustained Udren’s preliminary objections and dismissed Ms. Glover’s

complaint.

      On December 28, 2016, Ms. Glover filed a timely notice of appeal. The

trial court did not direct Ms. Glover to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. Presently, Ms. Glover raises the

following issues for our review:
         1. Did the lower court err when it did not decide the issue of
            collection under Act 6, § 502 mandated by the Pennsylvania
            Supreme Court after that Court had already been presented
            with Udren’s collateral estoppel argument?

         2. Is Udren judicially estopped from arguing that the Act 6
            issues litigated in federal court against Wells Fargo are
            identical to those litigated against it in state court?

         3. Does the collateral estoppel doctrine bar [Ms. Glover’s] Act
            6 claims?

Ms. Glover’s Brief at 2-3.

      Initially, we set forth our standard of review:
      [O]ur standard of review of an order of the trial court overruling
      or granting preliminary objections is to determine whether the
      trial court committed an error of law. When considering the
      appropriateness of a ruling on preliminary objections, the
      appellate court must apply the same standard as the trial court.

      Preliminary objections in the nature of a demurrer test the legal
      sufficiency of the complaint.       When considering preliminary
      objections, all material facts set forth in the challenged pleadings
      are admitted as true, as well as all inferences reasonably
      deducible therefrom.      Preliminary objections which seek the
      dismissal of a cause of action should be sustained only in cases in

                                     - 11 -
J-A21008-17


       which it is clear and free from doubt that the pleader will be unable
       to prove facts legally sufficient to establish the right to relief. If
       any doubt exists as to whether a demurrer should be sustained, it
       should be resolved in favor of overruling the preliminary
       objections.

Freundlich & Littman, LLC v. Feierstein, 157 A.3d 526, 530 (Pa. Super.

2017) (citation omitted).

       First, Ms. Glover argues that the trial court “erred when it did not decide

the issue of collection under Act 6[, §] 502 mandated by the Pennsylvania

Supreme Court,” as she maintains that the Court “ordered the trial court to

determine the meaning of the word ‘collect’ under Act 6, § 502….”               Ms.

Glover’s Brief at 20 (unnecessary emphasis and capitalization omitted).

Further, she specifically notes that our Supreme Court’s “mandate to interpret

the term ‘collect’ was issued after the federal judgment was entered in federal

Glover in favor of Wells Fargo on September 2, 2014. In other words, when

the Pennsylvania Supreme Court entered its mandate, it was well-aware of all

of the facts that occurred with respect to the federal action.” Id. at 20-21.

Thus, according to Ms. Glover, our Supreme Court “elected not to credit”

Udren’s collateral estoppel defense, and “[b]y entering an opinion based on

collateral estoppel instead of interpreting the meaning of collect under § 502,

the lower court entered an opinion based on an issue outside of the

mandate….” Id. at 17, 22.5
____________________________________________


5We recognize that the issue of whether a court properly interpreted a remand
order is a matter of law, and our scope of review is plenary. In re Lokuta,
11 A.3d 427, 438 (Pa. 2011) (citations omitted).



                                          - 12 -
J-A21008-17



       At the outset, it appears that Ms. Glover did not raise this “mandate”

issue below. Accordingly, we deem it to be waived.6 See Pa.R.A.P. 302(a)

(“Issues not raised in the lower court are waived and cannot be raised for the

first time on appeal.”); Cornerstone Land Development Co. of Pittsburgh

LLC v. Wadwell Group, 959 A.2d 1264, 1270 (Pa. Super. 2008) (finding an

issue is waived where the appellant “did not raise this argument in the brief it

filed in opposition to [the] appellees’ preliminary objections”) (citations

omitted).7

       Additionally, even if this issue were not waived, we would still consider

it to be meritless. We acknowledge that “[a] trial court has an obligation to

comply scrupulously, meticulously, and completely with an order of the

Supreme Court[’s] remanding a case to the trial court.” Commonwealth v.

Williams, 877 A.2d 471, 474 (Pa. Super. 2005) (citation omitted).

Nevertheless, we would disagree with Ms. Glover that the Supreme Court’s


____________________________________________


6 In her reply brief, Ms. Glover asserts that she preserved this issue before
the trial court. See Ms. Glover’s Reply Brief at 11 n.2. However, she provides
citations to the record where she discussed the meaning of “collect[,]” and
merely stated that “[t]he statutory question before this [c]ourt is construction
of the term ‘collected’ so as to determine whether Udren was ‘a person that
collected’ under the statute[.]” See id. These cites do not demonstrate that
Ms. Glover raised to the trial court that Udren’s collateral estoppel argument
was outside of the Supreme Court’s mandate on remand, or that the Court
had already rejected Udren’s collateral estoppel defense.

7 See also Steiner v. Markel, 968 A.2d 1253, 1256-57 (Pa. 2009) (“This
Court has consistently held that an appellate court cannot reverse a trial court
judgment on a basis that was not properly raised and preserved by the
parties.”) (citations omitted).

                                          - 13 -
J-A21008-17



order mandated the trial court to consider the meaning of “collected” in

Section 502. In its review of the case at bar, our Supreme Court explained:
      In the dissent’s view, Section 502 affords relief against only a
      person who has “violate[d]” a relevant substantive provision of
      law, such as Section 406. As explained above, however, Section
      502 instead specifically creates a cause of action against persons
      who have “collected” excess interest or charges.             Had the
      Legislature intended to restrict Section 502 liability solely to those
      persons who have violated other provisions of the law, it could
      readily have so prescribed. Since, however, collection is the
      express and controlling litmus under Section 502, per the statute,
      Udren’s liability ultimately must turn on whether or not it has
      “collected” excess or improper charges.

      Presently, we offer no opinion concerning the meaning of the term
      “collected,” as employed in Section 502, because the matter is not
      sharply in focus in this appeal. Rather, the appeal was allowed to
      consider the limiting construction on the term “person” which the
      Superior Court imposed, i.e., “[d]oes Act 6, § 502 provide a
      remedy, as the explicit language of the statute establishes,
      against any statutorily defined ‘person’ collecting statutorily
      prohibited fees on behalf of residential mortgage lenders?”
      Glover v. Udren Law Offices, P.C., … 108 A.3d 28 ([Pa.] 2015)
      (per curiam). We hold that it does, according to the enactment’s
      plain language.

      Accordingly, the order of the Superior Court is reversed and the
      matter is remanded for further proceedings.

Glover, 139 A.3d at 201 (some internal citations omitted; emphasis and some

brackets in original).

      Here, the Supreme Court’s order generally remands the matter for

“further proceedings.” It does not specifically direct the trial court to interpret

the meaning of “collected” to the exclusion of all other possible issues.

Instead, we view the Supreme Court’s discussion of the term “collected” to

primarily be a response to the Dissent’s view that “the broad general remedy



                                      - 14 -
J-A21008-17



provided by Section 502 is confined by the relevant substantive provision

allegedly violated.”     Id. at 202 (Baer, J., dissenting).   While the Court’s

observation may have also been intended to guide the trial court in any further

statutory analysis required to dispose of the matter, we would decline to

regard its opinion as foreclosing the trial court from considering Udren’s

collateral estoppel argument.

       Moreover, we would also disagree with Ms. Glover’s assertion that the

Supreme Court had already rejected Udren’s collateral estoppel defense. As

the Court acknowledged above, it allowed the appeal in order to examine a

particular, narrow question — that is, does Section 502 “provide a remedy, as

the explicit language of the statute establishes, against any statutorily defined

‘person’ collecting statutorily prohibited fees on behalf of residential mortgage

lenders?” Id. at 201. Further, the collateral estoppel issue had not yet been

before the court of common pleas or this Court. 8 In addition, the Supreme

Court’s opinion provides no analysis of whether collateral estoppel bars Ms.

Glover’s claim, which further indicates that it did not contemplate that issue.

Based on the foregoing, we would determine that the trial court did not err in

considering Udren’s collateral estoppel argument.

       Second, Ms. Glover contends that “Udren is judicially estopped from

arguing that Ms. Glover’s Act 6 claim is identical to the Act 6 claims in the

____________________________________________


8 See Glover, 139 A.3d at 198 n.6 (declining to address another issue because
it “was not before the common pleas court or the Superior Court, nor was it
presented in the petition for allocator”).

                                          - 15 -
J-A21008-17



federal Glover action against Wells Fargo.”            Ms. Glover’s Brief at 22

(unnecessary emphasis and capitalization omitted). She says that “[i]n the

federal action, Udren repeatedly argued that [the] Act 6 claims asserted

against it were fully unrelated to those asserted against Wells Fargo[,]” and

alleges that “[t]he federal court expressly adopted Udren’s position in the

consented-to motion for entry of final judgment pursuant to Fed.R.Civ.P.

54(b).” Id. (citations omitted).9         Ms. Glover advances that “[b]ecause of

Udren’s multitude of representations in federal Glover (that the Act 6 claims

against Wells Fargo and itself were and are not related) and the federal court’s

adoption of this view, Udren should have been judicially estopped from

arguing the exact opposite position.” Id. at 23-24.




____________________________________________


9   Federal Rule of Civil Procedure 54(b) sets forth the following:

        (b) Judgment on Multiple Claims or Involving Multiple
        Parties. When an action presents more than one claim for relief-
        -whether as a claim, counterclaim, crossclaim, or third-party
        claim--or when multiple parties are involved, the court may direct
        entry of a final judgment as to one or more, but fewer than all,
        claims or parties only if the court expressly determines that there
        is no just reason for delay. Otherwise, any order or other decision,
        however designated, that adjudicates fewer than all the claims or
        the rights and liabilities of fewer than all the parties does not end
        the action as to any of the claims or parties and may be revised
        at any time before the entry of a judgment adjudicating all the
        claims and all the parties’ rights and liabilities.

Fed.R.Civ.P. 54(b).




                                          - 16 -
J-A21008-17



       To begin, we believe this issue is likewise waived. Ms. Glover submits

that she raised this argument below; however, our review of the record does

not demonstrate that she raised judicial estoppel before the trial court, and

the trial court does not discuss judicial estoppel in its opinion. See Pa.R.A.P.

302(a); see also Ms. Glover’s Brief at 24 (“Ms. Glover argued to the lower

court that Udren is estopped from relying on the collateral estoppel doctrine

at the argument on Preliminary Objections from which this appeal is

taken.”).10

       Notwithstanding, even if we did not deem this issue waived, we would

find Ms. Glover’s judicial estoppel argument to be unpersuasive.           “Our

Supreme Court has held that as a general rule, a party to an action is estopped

____________________________________________


10 In support of this assertion, Ms. Glover cites to the portion of her
Memorandum of Law in Support of Opposition to Preliminary Objections
addressing why her Act 6 claims are not barred by judicial privilege. See Ms.
Glover’s Brief at 24 (citing to pages 347-350 of the reproduced record).
Furthermore, Ms. Glover claims that she raised her judicial estoppel issue at
the argument before the trial court on preliminary objections, but she only
discussed there what happened procedurally to Udren in the federal case. See
id. at 26-27 (“[Udren] begged and pleaded to get out of the case and we
agreed. Here is their brief at Document 240 which says exactly the opposite
of what [Udren’s counsel] said today. I’ll quote it: Thus, the claims also do
not involve common questions or fact [sic] as Udren has nothing to do
with the service of modification issue nor do any of the complex issues
applied to these issues apply to the sole remaining claims against
Udren.”) (citing N.T. Status Conference, 10/31/2016, at 29) (emphasis in
original). At argument, Ms. Glover never specifically raised or argued judicial
estoppel, nor was it mentioned in her opposition brief to Udren’s preliminary
objections. See Cornerstone, 959 A.2d at 1270 (finding an issue is waived
where the appellant “did not raise this argument in the brief it filed in
opposition to [the] appellees’ preliminary objections”) (citations omitted).



                                          - 17 -
J-A21008-17



from assuming a position inconsistent with his or her assertion in a previous

action, if his or her contention was successfully maintained.” Black v. Labor

Ready, Inc., 995 A.2d 875, 878 (Pa. Super. 2010) (citation, internal

quotation marks, and brackets omitted). Thus, “judicial estoppel is properly

applied only if the court concludes the following: (1) that the appellant

assumed an inconsistent position in an earlier action; and (2) that the

appellant’s contention was ‘successfully maintained’ in that action.”         Id.

(emphasis in original; citation and footnote omitted).11 “Judicial estoppel is

an equitable, judicially-created doctrine designed to protect the integrity of

the courts by preventing litigants from ‘playing fast and loose’ with the judicial

system by adopting whatever position suits the moment.”                Sunbeam

Corporation v. Liberty Mutual Insurance Company, 781 A.2d 1189, 1192

(Pa. 2001) (citation omitted).

       In the case sub judice, Ms. Glover elaborated on the purportedly

inconsistent statements Udren made in the prior, federal Glover case,

claiming that “[i]n connection with the Fed.R.Civ.P. 54(b) proceedings, Udren

forcefully argued that the remaining ‘claims are factually discrete claims

which have nothing to do with the claims of wrongdoing asserted by

Glover against Wells Fargo … [and those] claims [advanced in the federal
____________________________________________


11 Our Supreme Court, however, has observed that “[w]hether successful
maintenance of the prior inconsistent position of litigant is strictly necessary
to implicate judicial estoppel in every case, or whether success should instead
be treated as a factor favoring the doctrine’s application, is the subject of
some uncertainty.” In re Adoption of S.A.J., 838 A.2d 616, 620 n.3 (Pa.
2003) (citations omitted).

                                          - 18 -
J-A21008-17



action] relate to the servicing of [Ms.] Glover’s loan and alleged wrongdoing

with respect to a modification of her loan.’” Ms. Glover’s Brief at 24 (citation

to federal Glover docket omitted; emphasis and some brackets in original).

Ms. Glover also insists that Udren asserted that “there were no factual

allegations against it in the class action complaint after it filed the foreclosure

complaint on behalf of WaMu[,]” and that Ms. Glover’s “claims pertain solely

to alleged fees demanded by Udren, whereas the claims against the Lender

Defendants related to servicing issues and loan modifications occurring well

after that time.” Id. at 24, 25 (emphasis and citations omitted).

       We would not find Udren’s position in the federal action to be

inconsistent with its position here. While Udren argued in federal Glover that

the claims against it were different, and more limited, than the claims against

the other defendants — mainly because Udren did not service the loan at issue

— Ms. Glover does not point to any particular representation made by Udren

regarding the attorney’s fees paid to Wells Fargo and what the effect of any

ruling on that subject would have on Udren.12 As such, we would not view

____________________________________________


12 Indeed, in its brief, Udren explains that “[b]ecause the remaining two claims
against Udren were based on legal theories which Udren believed to be unique
to Udren, namely, whether an attorney could be liable for violations under §
406 of Act 6 and whether an attorney could be liable under the UTPCPL for
actions taken in the prosecution of a case, Udren moved to sever the claims
against it from the claims against the Bank Defendants.” Udren’s Brief at 2-3
(citation omitted). It also states that Ms. Glover “eventually agreed to the
same relief sought in the motion to sever in the Rule 54(b) Stipulation, which
allowed her to pursue an appeal from the FDCPA and FCEUA claims she lost



                                          - 19 -
J-A21008-17



Udren as “‘playing fast and loose’ with the judicial system by adopting

whatever position suits the moment.” Sunbeam, 781 A.2d at 1192 (citations

omitted).13 Thus, we would reject Ms. Glover’s judicial estoppel argument.

       Finally, Ms. Glover argues that “collateral estoppel does not apply as the

federal judgment against Wells Fargo fails to satisfy two criteria for the

application of Pennsylvania’s collateral estoppel doctrine.” Ms. Glover’s Brief

at 28 (unnecessary emphasis and capitalization omitted). First, she states

that “the issue as decided by the federal courts with respect to Wells Fargo is

not identical, under the collateral estoppel doctrine, to the Act 6 issue now

presented against Udren[.]”             Id. at 31 (unnecessary emphasis and

capitalization omitted). Second, she claims that “lack of discovery prevented

Ms. Glover from obtaining a full and fair opportunity to litigate her claims

against Wells Fargo in the federal action[.]” Id. at 39 (unnecessary emphasis

and capitalization omitted). We address each argument in turn.

       Collateral estoppel, or issue preclusion, is a doctrine which
       prevents re-litigation of an issue in a later action, despite the fact
       that it is based on a cause of action different from the one
       previously litigated. The identical issue must have been necessary
       to final judgment on the merits, and the party against whom the
       plea is asserted must have been a party, or in privity with a party,

____________________________________________


to Udren in the [f]ederal [c]ourt while pursuing the Act 6 claim in this [c]ourt.”
Id. at 21-22.

13 While we do not delve deeply into the issue of whether Udren successfully
maintained its position in the earlier action, we recognize that Udren ultimately
withdrew its motion to sever and that Ms. Glover “voluntarily agreed to the
identical relief sought in the motion to sever, i.e., that the action proceed
separately against Udren.” Udren’s Brief at 23, 24.

                                          - 20 -
J-A21008-17


      to the prior action and must have had a full and fair opportunity
      to litigate the issue in question.

      There is no requirement that there be an identity of parties in the
      two actions in order to invoke the bar. Collateral estoppel may be
      used as either a sword or shield by a stranger to the prior action
      if the party against whom the doctrine is invoked was a party or
      in privity with a party to the prior action.

      Collateral estoppel applies if four elements are present:

         (1) An issue decided in a prior action is identical to the one
         presented in a later action; (2) The prior action resulted in
         a final judgment on the merits; (3) The party against whom
         collateral estoppel is asserted was a party to the prior
         action, or is in privity with a party to the prior action; and
         (4) The party against whom collateral estoppel is asserted
         had a full and fair opportunity to litigate the issue in the
         prior action.

Columbia Medical Group, Inc. v. Herring & Roll, P.C., 829 A.2d 1184,

1190-91 (Pa. Super. 2003) (internal citations omitted).

      As mentioned above, Ms. Glover contends that “[e]lements one and four

were not satisfied here.” Ms. Glover’s Brief at 29. With respect to the first

element — pertaining to whether the prior issue is identical to the present

issue — Ms. Glover argues that “the Act 6 question includes whether Udren

charged, and ultimately collected, an illegal payment (directly or indirectly)

that Ms. Glover made prior to Wells Fargo’s acquisition of Ms. Glover’s

servicing rights.”   Id. at 34.   According to Ms. Glover, “[t]his question is

distinct from whether an illegal payment was made by Ms. Glover after Wells

Fargo acquired the servicing rights.” Id.

      Despite this contention, in her earlier Memorandum of Law in Support

of Opposition to Preliminary Objections, Ms. Glover had explained:



                                     - 21 -
J-A21008-17


      Here, as alleged, Ms. Glover … [was] charged attorneys’ fees at
      the outset of the foreclosure action against them that did not
      reflect a reasonable rate for the services performed because they
      were not determined by an Article V court under a lodestar method
      as required. The fees demanded from Ms. Glover were paid by
      her original lender, WaMu, who immediately entered the net
      amount of the payment to Udren into Ms. Glover’s file as a debt
      owed by Ms. Glover. WaMu sold this debt to Wells Fargo, and
      Wells Fargo demanded this sum from Ms. Glover as part of the
      closing of her loan modification agreement. Ms. Glover paid the
      fees.

Ms. Glover’s Memorandum of Law in Support of Opposition to Preliminary

Objections, 10/24/2016, at 2. See also Opposition to Preliminary Objections,

10/24/2016, at ¶ 5 (“Attorneys’ fees that were earlier paid to Udren were

demanded by Wells Fargo and Ms. Glover paid those fees.”).

      To begin with, because Ms. Glover did not raise this issue before the

trial court, we deem it waived. See Pa.R.A.P. 302(a); Cornerstone, supra.

In any event, even if not waived, we would agree with Udren’s reasoning that:
      The issue in the prior case with respect to the Act 6 claim against
      Wells Fargo was whether Wells Fargo, in continuing to receive
      payments under the 2006 loan modification agreement between
      [Ms.] Glover and WaMu, and in a 2008 loan modification
      agreement between [Ms.] Glover and Wells Fargo, charged or was
      paid illegal fees under Act 6. That is the threshold issue [Ms.]
      Glover must prove in this case, inasmuch as for Udren to be found
      to have “collected” an illegal fee, that fee must have been charged
      by Wells Fargo and paid by [Ms.] Glover to Wells Fargo under [Ms.]
      Glover’s theory of the case. Accordingly, if no such fee was ever
      charged or paid, Udren cannot be liable for “collecting” that fee.
      Thus, the issues are identical.

Udren’s Brief at 17 (footnote and internal citation omitted).

      In addition, Ms. Glover also states that the Act 6 claims in the two cases

are not identical because “[i]n the federal case, the federal court’s holding



                                    - 22 -
J-A21008-17



related to a failure with respect to the requisite evidentiary showing under

federal summary judgment standards … while the lower court here was

required to analyze the case against Udren under Preliminary Objection

standards, … which precluded affirmative defenses.”       Ms. Glover’s Brief at

36.14    Without any citation in support, Ms. Glover claims that “[c]ollateral

estoppel does not apply when the burdens of proof in the two actions are

significantly different.” Id. at 37. Ms. Glover further avers that “the facts to

be sought in discovery against Udren, once obtained, will likely fundamentally

change the legal issue presented.” Id. at 39.

        In response, we concur with the trial court, which stated that it found

“no support for [Ms.] Glover’s argument that collateral estoppel is limited by

the evidence underlying the first suit’s final judgment. Whether a plaintiff can

adduce sufficient evidence if given a second bite at the apple is not grounds

to defeat the collateral estoppel effect of the judgment.”          TCO at 3.

Additionally, we are persuaded by its observation that “[f]urther discovery

directed at Udren related to its ‘collection’ of any money cannot defeat the

Third Circuit’s finding that Ms. Glover was not charged and did not pay any

unlawful fees.” Id. Accordingly, we agree with the trial court that the issues

are identical, and Udren satisfied element one of the collateral estoppel

doctrine.

____________________________________________


14Based on our review of the record, it appears that Ms. Glover did not argue
below that Udren could not raise its collateral estoppel defense in preliminary
objections.

                                          - 23 -
J-A21008-17



      Finally, with respect to element four — relating to whether Ms. Glover

had a full and fair opportunity to litigate the issue in the prior action — she

claims that she was not provided with such an opportunity “due to procedural

rulings related to the federal magistrate’s appointment of the special master.”

Ms. Glover’s Brief at 39-40. She claims that a “pay-to-play system denied Ms.

Glover a full and fair opportunity to litigate the issue of the legality of Wells

Fargo[’s] fee collection, especially where Ms. Glover had to commit to pay a

special master twice that to-be-paid by [the other defendants].” Id. at 41.

      We agree with the trial court that Ms. Glover’s “perceived injustice in

the federal district court’s management of the case was extensively addressed

by the Third Circuit[,]” and we likewise “decline to review the district court’s

case management because [Ms. Glover] has already availed herself of the

proper appellate court for this issue.” See TCO at 2-3; see also Glover, 629

Fed. Appx. at 337-41. As such, we conclude that Ms. Glover had a full and

fair opportunity to litigate the prior action, and Udren met element four of the

collateral estoppel doctrine. Thus, we affirm the trial court’s order sustaining

Udren’s preliminary objections.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/20/2017

                                     - 24 -